Title: Thomas Jefferson to Franklin and John Adams: Résumé, 1 March 1785
From: Jefferson, Thomas
To: Franklin, Benjamin,Adams, John


				⟨March 1, 1785: Mr. Jefferson sends Mr. Adams and Dr. Franklin his notes on the treaty with Prussia. When Mr. Adams has perused them, he should send them to Dr. Franklin. Mr. Jefferson proposes a meeting at Passy on Thursday [March 3] at 12 o’clock. He sends “the Prussian propositions, mr. Adams’s & Dr. Franklin’s notes, & the former project & observations which were in the hands of Colo. Humphreys.”⟩
			